PER CURIAM.
By petition for a writ of certiorari, petitioner seeks review of the trial court’s order appointing a public defender to represent him, declaring petitioner to be “partially indigent” and requiring him to pay $15.00 per week to help defray the expenses of a public defender.
We have carefully reviewed the record on appeal and the briefs filed herein. Upon our consideration thereof, we are of the view that petitioner has failed to demonstrate a departure from essential requirements of law in entering the Order sought to be reviewed herein, and the petition is therefore denied.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.